BRUCE, Judge,
concurring in part and dissenting in part.
I. Challenged Conviction for Displaying Images of Bestiality
I agree with the court’s rationale for rejecting Appellant’s challenges to the conviction for showing images of bestiality to members of the crew at Station Galveston, to the prejudice of good order and discipline. As an alternative rationale, I would reject the challenges because the specification alleged a simple disorder under Article 134, UCMJ, either on its face or as a lesser included offense of the offense charged. United States v. Fuller, 54 M.J. 107 (2000); United States v. Augustine, 53 M.J. 95 (2000); cf. United States v. Bivins, 49 M.J. 328 (1998)(affirming conviction for a “closely related” and less severe offense).
The Government may have been trying to allege a breach of custom of the service in accordance with MCM Pt. IV, ¶ 60.c.2.b. (2000 ed.). If that is the case, the Government failed, at trial, to introduce sufficient evidence to sustain such a conviction, because there was no evidence of any custom that was allegedly breached by Appellant.
*683Nevertheless, the specification and the evidence presented at trial fully support a conviction for disorderly conduct. MCM Pt. IV, ¶ 73 (2000 ed.). The Government did prove beyond a reasonable doubt that Appellant’s conduct, in showing images of bestiality to other members of his unit, affected the peace and quiet of some of the individuals who witnessed it, and disturbed them and provoked them to resentment. Id. at ¶ 73.C.2.
There can be no doubt that military members like the Appellant are on notice that disorderly conduct is an offense under the UCMJ, because the offense is published in the Manual for Courts Martial. Id. The model specification for alleging disorderly conduct indicates that the specification should state that the accused was disorderly. Id. at ¶ 73.f. In this case, the specification instead described Appellant’s conduct—displaying images of bestiality to members of the crew at Station Galveston. I find this to be an adequate substitute for the conclusory allegation that Appellant’s conduct was disorderly. The guidance in MCM Pt. IV, ¶ 60.-c.6.a. (2000 ed.), states that a specification need not expressly allege that the conduct was “a disorder or neglect.”
If, as it appears, the Government was attempting to charge a greater offense under Article 134, UCMJ—a breach of a custom of the service—but only proved the lesser included offense of disorderly conduct, the specification was also sufficient for that purpose. The guidance in MCM Pt. IV, ¶60.-c.6.c. (2000 ed.), states that for an offense not listed in the Manual, such as a breach of a custom of the service, “a specification not listed in this Manual may be used to allege the offense.”
For an Article 134, UCMJ, clause 1, offense there are basically only two elements: “(1) That the accused did or failed to do certain acts; and (2) That, under the circumstances, the accused’s conduct was to the prejudice of good order and discipline in the armed forces____” MCM Pt. IV, ¶ 60.b. (2000 ed.). To the extent that the challenged specification alleged an offense other than disorderly conduct, it did so by inferring something more serious than a simple disorder, such as a breach of a custom of the service, in the first element. In the absence of such an inference, the specification describes nothing more than disorderly conduct. Thus, if the Government was attempting to charge an offense greater than disorderly conduct, disorderly conduct was a lesser included offense of the offense charged.
The Appellant was properly convicted of disorderly conduct by displaying images of bestiality to crewmembers at his unit. His challenges to the conviction are properly rejected.
II. Challenged Conviction for Making and Uttering a Worthless Check
Appellant was convicted of making and uttering a worthless check by dishonorably failing to maintain sufficient funds to cover the check. In reviewing that conviction, we are presented with the issue of what quantum of evidence is sufficient to establish, as a matter of law and fact, that the behavior of the accused was dishonorable. MCM Pt. IV, V 68.b.4. and ¶ 68.c. (2000 ed.).
In this case, trial counsel offered essentially undisputed evidence that Appellant wrote a check, that the cheek was dishonored, that by the end of July Appellant was notified of the dishonored check, but that Appellant did nothing to rectify the situation until his pay was offset in December to cover the check and administrative fees. Additionally, the evidence shows that’the dishonored check was for $91.13, that Appellant was entitled to receive monthly pay in the amount of $1,969.50, and that he was married to a Coast Guard Ensign.
There is no direct evidence of Appellant’s intent at the time he wrote the check, or between the time the check was uttered and when it was dishonored. There is ,circumstantial evidence of bad faith or gross indifference, based on the fact that Appellant apparently had the means to maintain sufficient funds to cover the check in his checking account by virtue of his monthly income, not to mention his wife’s income. His failure to rectify the situation after the check was dishonored, from July to December, does nothing to weaken whatever probative value this *684circumstantial evidence that Appellant acted dishonorably may have.
Appellant denied guilt and chose to rely on his presumption of innocence. The Defense did not try to justify or excuse Appellant’s behavior by suggesting, for example, that he had done everything he had the means to do to maintain sufficient funds in his checking account or that he mistakenly believed that he had sufficient money in his checking account to cover the check he wrote.
A properly instructed court-martial found the Appellant guilty. The court members were instructed that mere negligence was not sufficient to establish guilt, and that they had to find that the Appellant’s behavior was dishonorable.
The majority appears to rely, to a large extent, on language from United States v. Gardner, 35 M.J. 300 (CMA 1992), concerning sufficiency of evidence. However, Gardner involves a dishonorable failure to pay a debt, rather than making and uttering a worthless check. To some extent, case law has seemed to merge the two offenses over time. This trend toward merging bad debt offenses and worthless check offenses overlooks important differences in the offenses, and it should be reconsidered. The focus of a worthless check case, such as this, ought to be on the period of time between the uttering of the cheek and when it was dishonored. A commentator has suggested that courts viewed the offense this way up until about 1960. Major James E. Simon, A Survey of Worthless Check Offenses, 14 Military Law Review 29, 54 (1961).
Major Simon states that this focus began to change with Judge Latimer’s separate opinion in United States v. Brand, 10 USCMA 437, 28 CMR 3, 1959 WL 3397 (1959), and the case of United States v. Groom, 12 USCMA 11, 30 CMR 11, 1960 WL 4622 (1960). Simon, supra at 54-55. In those instances, the focus was expanded to consider possibly exculpatory action by the accused after his check was dishonored. In Brand, the accused attempted to redeem his checks before they were dishonored but was rebuffed, and then he was charged ten days after he was notified that the cheeks had been dishonored. Brand, 28 CMR at 4-6. In Groom, the accused redeemed his worthless checks within eighteen to thirty days from when they were written. Groom, 30 CMR at 13. In these cases, the Government was not required to affirmatively prove that the accused did not redeem his checks in a timely manner. Instead, the judge or the court took account of evidence that happened to show that the accused did redeem his checks in a timely manner, or tried to redeem them before they were dishonored and was charged before an unreasonable time passed after the checks were dishonored.
While consideration of exculpatory actions by an accused after his check has been dishonored is appropriate, in the absence of such exculpatory action the focus of the case should remain on the period between when the accused uttered the check and when the check was dishonored. The Government should not have to prove that after the cheek was dishonored the accused continued to act in bad faith or with gross indifference, in order to establish bad faith or gross indifference in the period between when the check was uttered and when it was dishonored. The Government should not have to address the accused’s actions after his check has been dishonored, unless some evidence suggests that the accused’s actions after his check was dishonored are probative of his lack of bad faith or gross indifference. Here, there was no such evidence.
In this case, the evidence does not show that Appellant attempted to redeem his check before it was dishonored or that he redeemed it within a reasonable time after he received notice of the dishonored check. Appellant received notice toward the end of July, but did nothing. Eventually, his pay was offset in December. Unlike Brand and Groom, who made some effort to cure their failures to maintain sufficient funds, the evidence in this case does not show any such effort on the part of Appellant. Therefore, there is nothing to undermine the Government’s circumstantial evidence that Appellant acted in bad faith or with gross indifference.
In my view, the majority has misconstrued the Government’s case, and focused on facts that are not relevant. The majority focuses *685on the length of time between when Appellant was notified of the dishonor of his cheek and the time that his pay was offset to satisfy the check. The majority asserts that the Government’s case “was based entirely on the period of time elapsed after appellant had apparently been notified that his cheek bounced until it was finally paid....” Opinion at 681. They then cite Gardner, for the proposition that “[wjhere the prosecution is based on the length of time a debt has been unpaid ... ‘Other circumstances are required to show that the length of time is attributable to guilty rather than innocent causes____’ ” Id.
If this were a bad debt case, such a focus might be correct. However, this is a worthless check case. This is not a case based on failure to pay a debt from July to December. The evidence shows that Appellant did not place sufficient funds in his account to cover the $91.13 check after he uttered it, despite receiving monthly pay of $1,969.50, not to mention whatever income his wife received as a Coast Guard Ensign. This is sufficient, as a matter of law, to show that Appellant’s failure to maintain funds was a result of either gross indifference or bad faith. Moreover, I am convinced beyond a reasonable doubt that Appellant’s failure to maintain funds was dishonorable. Accordingly, I would affirm the conviction for making and uttering a worthless check by dishonorably failing to maintain sufficient funds to cover the check, and I respectfully dissent.